Citation Nr: 1426415	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-09 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1965 to May 1970 followed by service in Navy Reserve for 1972 to 1995.  The Veteran was recalled to active duty in December 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.


FINDING OF FACT

A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability first shown after service beyond the one year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event, including noise exposure, in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letters dated in December 2009 and in July 2010.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of identifying evidence to substantiate a claim, the relative duties of VA and the claimant to obtain evidence and of notice of the elements of the claim. 





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was afforded a VA examination in June 2010.  As the examination report and the medical opinion are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports and medical opinion are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).   

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).





For a veteran who served 90 days or more of continuous, active service, and a chronic disease, such as sensorineural hearing loss as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  




Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The Veteran testified that while aboard the USS Tripoli he served as a Gun Director Officer.  He alleges that his duty put him in proximity to two gun batteries, and due to this he was exposed to extremely loud gunfire without the benefit of ear protection.  The Veteran also maintains that he always used proper ear protection while working as a law enforcement officer after military service.



The Veteran's service treatment records contain no complaint of hearing loss or other ear problems during service.  During his pre-induction physical in October 1964, the examiner indicated that the Veteran experienced otitis media as a child, but noted that the ears were normal.  An audiogram showed the puretone thresholds in decibels, after conversion to International Standards Organization (ISO) units:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
0
0
10
LEFT
25
5
0
0
20

A separation audiogram was not performed in May 1970; however, an audiogram from March 1974, during the Veteran's reserve service, recorded the following puretone thresholds in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
5
5

After separation from service, the Veteran worked in law enforcement for thirty years.  The Veteran underwent periodic examinations conducted while he was in the reserves and while working in law enforcement.

An audiogram in February 1986 recorded the following puretone thresholds in decibels: 

HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
10
20
LEFT
5
5
0
5
35


An audiogram in March 1987 recorded the following puretone thresholds in decibels: 

HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
0
10
LEFT
5
0
0
5
30


The first audiogram of record to show a hearing loss disability under 38 C.F.R. § .385 was conducted in February 1988 and recorded the following puretone thresholds in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
15
25
LEFT
15
10
0
15
40

An audiogram in December 1990 recorded the following puretone thresholds in decibels: 

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
20
25
LEFT
10
5
5
15
50 


An audiogram in February 1993 recorded the following puretone thresholds in decibels: 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
15
25
LEFT
10
5
5
10
50 


An audiogram in February 1994 recorded the following puretone thresholds in decibels: 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
15
30
LEFT
10
5
5
20
50 


In June 2010, a private audiologist expressed the opinion that the Veteran's in-service noise exposure contributed to his current hearing loss, because of the trend of decreased hearing from 1969 to 1994.

On VA audiological examination July 2010, the Veteran gave a history of military, vocational, and recreational noise exposure.  An audiogram recorded the following puretone thresholds in decibels and controlled speech discrimination as follows:


HERTZ


500
1000
2000
3000
4000
CNC
RIGHT
15
15
10
30
45
96
LEFT
15
10
30
45
60
88

The assessment was bilateral sensorineural hearing loss.  The VA examiner expressed the opinion that it was less likely than not that the current hearing loss was due to military noise exposure.  The audiologist reasoned that although there was an in-service threshold shift in both ears from 1964 to 1974, the Veteran's hearing was still clinically normal in 1974, four years after discharge from active duty.

In March 2013, Dr. James Harrison, MD, expressed the opinion that the Veteran's hearing loss was a direct result of his years of service and not of his years as a law enforcement officer since he wore hearing protection as a law enforcement officer.  The Veteran waived the right to have the opinion initially considered by the RO. 




Analysis

The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, and his statements as to noise exposure are consistent with the circumstances of his service as shown by his service records.  38 C.F.R. § 3.159.

The Veteran's noise exposure in service answers the question of what happened, but does not answer the questions of a current disability, that is, a bilateral hearing loss disability under 38 C.F.R. § 3.385, or of a relationship or nexus to noise exposure in service and a current hearing loss disability.  Competent and credible evidence is still required to establish a current hearing loss disability and nexus to noise exposure in service.  

Treatment records covering the Veteran's period of active duty service and four years after service show that hearing acuity underwent a negative shift in some thresholds from August 1964 to March 1974.  However, the decibel thresholds in 1974 were 20 or less, that is, within normal limits.  Accordingly, a hearing loss was not affirmatively shown to have inception in service.

A hearing loss disability of the sensorineural hearing type is recognized as "chronic" disability under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).






Although there was evidence of noise exposure is service, hearing measured by audiograms was within normal limits.  The service treatment records lack the documentation of the combination of manifestations sufficient to identify a bilateral hearing loss disability under 38 C.F.R. § 3.385 and insufficient observation to establish chronicity at the time.  Considering the service treatment records only, affirmative inception of a chronic hearing loss disability under 38 C.F.R. § 3.385 is not shown.

As the Veteran is competent to describe impaired hearing, but not a hearing loss disability under 38 C.F.R. § 3.385, service connection based on continuity of symptomatology applies.  Continuity of symptomatology requires evidence of a nexus between the current disability and the post service symptoms.

While a bilateral hearing loss disability was not affirmatively shown to be present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe noise exposure and symptoms of impaired hearing since service.  38 C.F.R. § 3.159; Layno, at 71.  To this extent, the Veteran's lay statements of impaired hearing since service are competent evidence of post service continuity of symptomatology.

The Veteran asserts that his current hearing loss disability is a continuation of the impaired hearing he experienced after service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms. As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

The Veteran does not assert that hearing loss began during active duty for training or inactive duty training or that hearing loss was aggravated by active service after 1970 or that hearing loss was caused by or aggravated service-connected tinnitus.  The Veteran does assert that hearing loss and tinnitus are both the result of noise exposure. 



The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition to describing symptoms of impaired hearing, which is capable of lay observation, the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current bilateral hearing loss disability and the post service symptomatology.  

A hearing loss disability under 38 C.F.R. § 3.385 is not simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, without specialized education, training, or experience in interpreting an audiogram, such as a an audiologist or other medical professional, who is trained to administer and interpret an audiogram. 

Also a hearing loss disability under 38 C.F.R. § 3.385 extends beyond an immediately observable cause-and-effect relationship, and a hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, a hearing loss disability under 38 C.F.R. § 3.385 is more analogous to an internal process than a broken leg.  For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation. 




Although the Veteran is competent to describe impaired hearing, the Veteran is not competent to state that the impaired hearing had reached the level of a disability under 38 C.F.R. § 3.385, which is measured by audiometric testing.

As a hearing loss disability under 38 C.F.R. § 3.385 is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition under Jandreau, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify or diagnose a hearing loss disability under 38 C.F.R. § 3.385 or to offer an opinion on the causal relationship or nexus between the current hearing loss and the continuity of symptoms that the Veteran avers. 

For these reasons, the Veteran lay opinion is not competent evidence of a causal relationship or nexus between the current hearing loss and the post service symptomatology.  

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).





Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability under 38 C.F.R. § 3.385, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay evidence is offered as proof of the presence of a hearing loss disability under 38 C.F.R. § 3.385 in service and since service and before 1988, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The medical evidence shows that a hearing loss disability under 38 C.F.R. § 3.385 was not shown until 1988, 18 years after separation from service in 1970 and well beyond the one year presumptive period for a sensorineural hearing loss disability as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

The competent medical evidence of record pertaining to causation or a nexus to services consists of the: (i) June 2010 audiologist opinion that the Veteran's decreased hearing acuity from 1969 to 1994 was evidence that the Veteran's in-service noise exposure contributed to his current hearing loss, (ii) March 2013 opinion that the Veteran's hearing loss is a direct result of years of service and not of years in law enforcement officer since the Veteran wore hearing protection as a law enforcement officer, and (iii) the June 2010 VA examiner's opinion that the Veteran's hearing loss was not related to service because audiograms shortly after service did not reveal a hearing loss disability.



As for the opinion of the private audiologist, the audiologist incorrectly states that the Veteran's evaluation in 1994 revealed a bilateral high frequency hearing loss disability.  The opinion relied, in part, on the existence of a bilateral hearing loss disability on separation from Reserve service, not active duty, or does the opinion account for the fact that a hearing loss disability in the left ear was first shown in 1988.  Consequently, the Board finds that opinion is entitled to no probative weight because it is based on incorrect facts.  Swwann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

As for the opinion of Dr. Harrison, Dr.  Harrison concluded that the Veteran's hearing loss was related to service because the Veteran used hearing protection after service.  Dr. Harrison did not comment on the time lapse between the Veteran's military noise exposure and his post-service evidence of a hearing loss disability in 1988 with evidence of essentially normal hearing in the interim.  The opinion that the Veteran's hearing loss is a direct result of years of service is conclusory because it lacks medical analysis of the pertinent facts, including clinically normal hearing for many years after service.  Most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez, 22 Vet. App. at 304.  Accordingly, the opinion is afforded no probative value to the extent that it suggests a relationship between the Veteran's current hearing loss and military service.

As for the opinion of the VA examiner, the VA examiner concluded that the current hearing loss was not attributable to military service.  The VA examiner, unlike Dr. Harrison, cited the Veteran's post-service audiogram in 1974, which revealed clinically normal hearing, as the basis for the rationale.  Additionally, the VA examiner noted that although there was a shift in hearing from 1964 to 1974, the shift was not significant as hearing acuity was still within normal limits. 




The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset of bilateral hearing loss under 38 C.F.R. § 3.385 and a nexus to service, which oppose rather than supports the claim.   

As the unfavorable medical evidence was rendered by a medical professional, who reviewed the Veteran's file and supported the conclusion reached in the opinion was reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion, the medical evidence is afforded significant weight, which outweighs the favorable medical evidence.

As there is no competent lay evidence on the material issue of fact, namely, a nexus to service or to a service-connected disability and as the favorable medical evidence is outweighed by the medical evidence, which opposes rather than supports the claim, the preponderance of the medical evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


